Citation Nr: 1645688	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  11-07 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1964 to May 1969 and in the U.S. Air Force from December 1971 to May 1987.  The Veteran died in August 2007.  The Appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action, on her part, is required.


REMAND

The death certificate lists the cause of the Veteran's death as Chronic Obstructive Pulmonary Disease (COPD).  The Appellant contends that hypertension and/or ischemic heart disease either caused the Veteran's death, or substantially or materially contributed to it.  Furthermore, the Appellant contends that hypertension and/or ischemic heart disease should be service-connected because she claims the Veteran was exposed to herbicides in service by way of service in the Republic of Vietnam (RVN).

The record shows that the Veteran served aboard the USS Canberra during his first period of service.  The USS Canberra has been found to have operated in the inland waterways of the RVN on certain dates.  It has not been verified as to when the Veteran served aboard the USS Canberra.  Accordingly, development is required for this purpose.

As to the cause of death, the Veteran's treating physician opined that the Veteran's death was due to a "complicated medical history" which included hypertension, coronary artery disease, severe COPD and pulmonary embolism.  The examiner stated that hypertension led to coronary artery disease, but there was no rationale for the opinion provided.  As the death certificate does not include coronary artery disease and/or hypertension as a contributing factor, additional development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Appellant to identify and provide authorization to obtain treatment records for the period from January 2007 to August 2007, including complete records from Dr. Bagarinao for this time period.  Also, offer the Appellant the opportunity to obtain an addendum opinion from Dr. Bagarinao explaining in more detail how hypertension and/or coronary artery disease contributed to the cause of the Veteran's death given his death certificate which lists COPD as the sole cause of death.

2.  Obtain the Veteran's full personnel records for both periods of active duty.

3.  Conduct other indicated development to attempt to verify the claimed exposure to herbicides, including whether the Veteran was aboard the USS Canberra during a time period when the ship operated in the inland waterways of the RVN.

4.  If, upon completion of the above action, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

